Citation Nr: 9920639	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  97-01 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been presented to 
reopen the appellant's claim for service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	John R. Gingras, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1954.

This matter is before the Board of Veterans' Appeals (Board) 
for additional proceedings following the issuance of an order 
by the U. S. Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") which vacated an April 6, 
1998, Board decision wherein it was held that the appellant 
had not met her burden of submitting new and material 
evidence to reopen a previously disallowed claim for service 
connection for the cause of the veteran's death.  [redacted].  The order 
granted a Joint Motion for Remand and to Stay Further 
Proceedings filed by the Secretary of Veterans Affairs 
(Secretary) (appellee) and the appellant's attorney.  A copy 
of the joint motion has been inserted into the claims folder.

The appellant's original appeal to the Board was from an 
August 7, 1996, rating decision by the Regional Office (RO) 
of the Department of Veterans Affairs (VA).  A hearing was 
held on August 26, 1997, in Newark, New Jersey, before 
G. H. Shufelt, who is the member of the Board rendering the 
determination in this claim and was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b)(West 1991). 

On September 16, 1998, after the Board issued its decision in 
the instant case, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) rendered its decision in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), in which the 
Federal Circuit overturned the test for new and material 
evidence formulated by the Court in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991), and held that the Secretary's 
regulatory definition of new and material evidence contained 
in 38 C.F.R. § 3.156(a) is controlling. 

REMAND

Inasmuch as the Board's April 1998 determination that the 
appellant had not presented new and material evidence to 
reopen her claim relied squarely on the Colvin test 
invalidated in Hodge, remand is required for application of 
the regulatory definition.  Additionally, on remand the 
appellant's attorney has challenged the finality of the 1966 
denial of service connection for the cause of the veteran's 
death.  The general rule established by the Court is that if 
there is a possibility that the claimant would be prejudiced 
in any way by initial consideration of a matter by the Board, 
the claim must be remanded to the RO for initial 
adjudication. Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
this case, a remand to the RO is required for initial re-
consideration of the appellant's claim for service connection 
for the cause of the veteran's death.

Accordingly, the case is REMANDED for the actions listed 
below.  The law requires full compliance with all orders in 
this remand. Stegall v. West, 11 Vet.App. 268 (1998).  
Although the instructions in this remand should be carried 
out in a logical chronological sequence, no instruction may 
be given a lower order of priority in terms of the necessity 
of carrying out the instruction completely.

1.  The RO should review the appellant's 
claim to include the question of the 
finality of the February 1966 rating 
decision which denied service connection 
for the cause of the veteran's death.  

2.  If the February 1966 RO decision is 
found to be final, the RO should 
readjudicate the issue of whether new and 
material evidence sufficient to reopen 
the appellant's claim has been received.  
The definition of new and material 
evidence used in this re-adjudication 
should be that set forth in 38 C.F.R. § 
3.156(a) (1998), as required by the Court 
in its decision in Hodge. 

3.  In the event that either the February 
1996 denial of service connection is 
found not to be final or the appellant's 
claim is reopened, the RO should 
determine whether the claim is well 
grounded.  If the claim is found to be 
well-grounded, the RO should proceed to a 
merits review of the issue of service 
connection for the cause of the veteran's 
death, after completing any additional 
development that is required to fulfill 
VA's duty to assist the claimant in the 
compilation of evidence pertinent to her 
claim.  

4.  If action taken remains adverse to 
the appellant, she and her attorney 
should be provided a supplemental 
statement of the case and the applicable 
time to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status. Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to ensure due process of law.  No inference should 
be drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

 

